Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 1 of 11 PagelD: 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DAVID SILVA
CIVIL ACTION
Plaintiff, :
Vv. : NO.: 18-14845

C AC INTERNATIONAL, LLC

Defendant.

 

THE PARTIES JOINT MOTION FOR APPROVAL OF
THE SETTLEMENT AGREEMENT

The parties, by and through their attorneys, file the instant Motion in this matter and rely
on the factual and legal analysis set forth below. The parties jointly request approval of the

Settlement Agreement in this case and request that the Court enter an Order approving same.

 

Respectfully submitted,

KARPF, KARPF & CERUTTYI, P.C. DEUTSCH ATKINS, P.C.
/s/ Jeremy M. Cerutti /s/ Adam J. Kleinfeldt
Jeremy M. Cerutti, Esq. Adam Kleinfeldt, Esq.
Karpf, Karpf & Cerutti, P.C. Deutsch Atkins, P.C.

3331 Street Road 25 Main Street, Suite 2014
Two Greenwood Square, Suite 128 Hackensack, NJ 07601
Bensalem, PA 19020 Attorney for Defendant
Attorney for Plaintiff

Date: March 7, 2019

 
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 2 of 11 PagelD: 31

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DAVID SILVA

CIVIL ACTION
Plaintiff, :
Vv. : NO.: 18-14845
C AC INTERNATIONAL, LLC
Defendant.

 

THE PARTIES' JOINT MOTION FOR APPROVAL OF SETTLEMENT

I. Procedural Background

The above-captioned matter involves claims brought by Plaintiff against Defendant for
violations of Fair Labor Standards Act (“FLSA - 29 U.S.C. § 201 ef. seq.), and applicable state
law(s). See Docket Entry No. 1. The parties litigated this matter by preparing and filing the
pleadings, engaging in discussions regarding the matter, creating calculations regarding the
number of hours Plaintiff worked and/or may have worked overtime and preparing initial
discovery requests.

The parties reached a settlement of this matter, prepared and revised a Settlement
Agreement and have signed off on same.! The parties have reached a meeting of the minds on all
material terms of settlement and hereby submit this settlement for approval by this Honorable

Court.”

 

1 See Settlement Agreement and General Release documents attached hereto as “Exhibit A.”

2 New Jersey public policy favors settlements of litigation. (citing Longo v. First Nat. Mortgage Sources, 523
Fed.Appx. 875, 878, (3d Cir. 2013)); Nolan by Nolan v, Lee Ho, 120 N.J. 465, 472 (1990). In order to have an
enforceable settlement or contract there “must be a ‘meeting of the minds' for each material term to an agreement.”
Pacific Alliance Grp. 2006 WL 166470, at *3 (citing Sampson v. Pierson, 140 N.J. Eq. 524 (N.J. Ch. 1947)). “A
meeting of the minds occurs when there has been a common understanding and mutual assent of all the terms of a
contract.” Knight v. New England Mut. Life Ins. Co., 220 N.J. Super. 560, 565 (App. Div. 1987) (citing, omitted);
Objective manifestations of intent are controlling when determining if there was a meeting of the minds. See Brawer
vy. Brawer, 329 N.J. Super. 273, 283 (App. Div. 2000) (“A contracting party is bound by the apparent intention he or
she outwardly manifests to the other party. It is immaterial that he or she has a different, secret intention from that
outwardly manifested.”); Leitner v. Braen, 51 N.J. Super. 31, 38 (App. Div. 1958)(“The phrase, ‘meeting of the

2
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 3 of 11 PagelD: 32

IL. Factual Background

Plaintiff worked for Defendants from in or about September 2017 to in or about June 2018.
During Plaintiff's employment, Defendant considered him a non-exempt employee.

Plaintiff filed a lawsuit against Defendants in October 2018 alleging that Defendant failed
to properly pay him overtime wages. See Docket Entry No. 1.

As damages, Plaintiff sought unpaid overtime wages, liquidated damages and reasonable
attorney's fees and costs. Specifically, Plaintiff claimed he worked approximately 200 hours for
which he was not paid between in or about September 2017 and June 2018. In addition, Plaintiff
also sought liquidated damages for Defendants’ allegedly willful conduct. In total, Plaintiffs
unpaid wages totaled approximately $7,928.00 (~200 hours x $39.64/hour). Plaintiff also sought
reasonable attorney's fees and costs.°

Defendant contends that Mr. Silva was an exempt employee not entitled to overtime and
disputes that Mr. Silva worked the number of hours he alleged, that Defendant failed to pay him
for the hours he worked or otherwise failed to compensate him for hours worked. Thus, the number
of hours he worked, whether any overtime compensation is owed and his alleged losses are all
disputed. Thus, Defendant has denied all of Plaintiff's allegations.

The parties partially litigated this matter, including preparing and filing the pleadings,

speaking with each other about the merits of the case and preparing initial discovery requests.

 

minds,’ can properly mean only the agreement reached by the parties as expressed, i.e., their manifested intention, not
one secret or undisclosed, which may be wholly at variance with the former.”). In this case, both parties had a meeting
of the minds and reduced that agreement to writing (i.e. a Settlement and Release Agreement).

3 Plaintiff's counsel is entitled to reasonable attorneys’ fees to compensate them for their work in recovering unpaid
wages under the FLSA. Brumley v. Camin Cargo Control, Inc., 2012 U.S. Dist. LEXIS 40599, *28-29 (D.N.J. Mar.
26, 2012) To determine the reasonableness of an attorneys’ fee award in a FLSA collective action, judicial review is
required "to assure both that counsel is compensated adequately and that no conflict of interest taints the amount the
wronged employee recovers under a settlement agreement." Jd. citing Silva v. Miller, 307 Fed. Appx. 349, 2009 U.S.
App. LEXIS 561 (11th Cir. Fla. 2009); see also Madadrix v. Dize, 153 F.2d 274, 275-76 (4th Cir. 1946).

3
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 4 of 11 PagelD: 33

As a result of the foregoing, the parties seek Court approval of the proposed settlement
agreement because said agreement resolves a bona fide dispute.

The settlement distribution is as follows:

* Payment to Plaintiff: $5,000.00

* Payment to Karpf, Karpf & Cerutti, P.C.: $3,050.00 (including costs) 4
Il. Legal Analysis

Congress enacted the FLSA for the purpose of protecting all covered workers from
substandard wages and oppressive working hours. Barrentine v. Arkansas-Best Freight Sys., 450
U.S. 728, 739, 101 S. Ct. 1437, 67 L. Ed. 2d 641 (1981); see also 29 U.S.C. § 202(a). Congress
designed the FLSA to ensure that each employee covered by the Act would receive "[a] fair day's
pay for a fair day's work and would be protected from the evil of overwork as well as underpay."
Id. at 739 (internal citations and quotations omitted). The FLSA recognizes that "due to the unequal
bargaining power as between employer and employee, certain segments of the population required
federal compulsory legislation to prevent private contracts on their part which endangered national
health and efficiency and as a result the free movement of goods in interstate commerce." Brooklyn
Sav. Bank v. O'Neil, 324 U.S. 697, 706-07, 65 S. Ct. 895, 89 L. Ed. 1296 (1945). Under § 216(b),
an employer who violates § 206 or § 207 is liable to the affected employee or employees for unpaid
minimum or overtime compensation, and for an additional equal amount as liquidated damages.
29 U.S.C. § 216(b). Section 216(b) allows an employee to bring suit against his employer "for
and in behalf of himself or themselves and other employees similarly situated." 29 U.S.C. § 216(b);
Burke v. Wackenhut Corp., Civ. A. No. 06-0050, 2007 U.S. Dist. LEXIS 15169 at *4 (M.D. Pa.

2007).

 

4 In this case, there is no dispute that Plaintiff's counsel incurred approximately $505.75 in costs and at least $2,600.00
in fees. See Spreadsheet of Costs attached hereto as "Exhibit B."

4
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 5 of 11 PagelD: 34

The Supreme Court issued two opinions in the 1940s that defined the scope of private
settlement and waiver of claims under § 216(b). In O'Neil, the Court refused to recognize employee
waivers of their right to liquidated damages. 324 U.S. at 715. The Court reasoned that if it allowed
the stipulated waiver of statutory wages, it would emasculate the underlying purpose of the statute.
Id. at 707. The Court concluded that, for the same reason, employees cannot waive their right to
liquidated damages. Id. Notably, the O'Neil Court expressly declined to decide whether FLSA
settlements can be permitted in cases of bona fide disputes between the parties. Jd. at 714.

The next year, in D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 66 S. Ct. 925, 90 L. Ed. 1114
(1946), the Court held that FLSA barred a private settlement agreement even though there was a
bona fide dispute regarding whether certain employees were covered by the Act. The Court
reasoned that the purpose behind FLSA "leads to the conclusion that neither wages nor the
damages for withholding them are capable of reduction by compromise [o]f controversies over
coverage." Jd. at 116. The Court again made clear that it was not deciding whether to bar private
settlements involving bona fide factual disputes, such as disagreements over the number of hours
an employee worked or the employee's regular rate of pay. Jd. at 114-15.

Subsequent amendments to the FLSA, namely, the Portal-to-Portal Act of 1947, 29 U.S.C.
§ 253, and the Fair Labor Standards Amendments of 1949, 29 U.S.C. § 216(c), opened the door to
some waivers of FLSA rights. However, there is a current split of authority regarding whether
purely private compromises of bona fide FLSA wage disputes are acceptable.

In Lynn's Food Stores, Inc. v. U.S. ex rel. U.S. Dep't. of Labor, 679 F.2d 1350 (11th Cir.
1982), the 11th Circuit refused to enforce a wholly private FLSA settlement regarding a dispute
of liability. The Department of Labor found that Lynn's Food Stores ("Lynn's Food") violated the
FLSA's minimum wage and overtime provisions. Jd. at 1352. After failing to negotiate with the

Department of Labor, Lynn's Food offered its employees $1,000 collectively in exchange for their
5
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 6 of 11 PagelD: 35

release of all FLSA claims for compensation. Jd. Fourteen employees signed the agreements, and
Lynn's Food brought an action seeking judicial approval of the settlement in district court. Jd. The
district court rejected this settlement and the 11th Circuit affirmed, finding that the agreements did
not fall into either recognized category for settlement of FLSA claims. Jd. at 1353. The court held
that FLSA claims for back wages may only be settled or compromised by employees in two ways:
(1) by the Secretary of the Department of Labor supervising payments to employees under §
216(c); or (2) by the employee bringing a lawsuit against his employer under § 216(b), presenting
to the district court a proposed settlement, and the court entering a stipulated judgment after
reviewing the settlement for fairness. Jd. at 1353. The court reasoned that judicial approval of
lawsuits "provides some assurance of an adversarial context" and that "when the parties submit a
settlement to the court for approval, the settlement is more likely to reflect a reasonable
compromise of disputed issues than a mere waiver of statutory rights brought about by an
employer's overreaching." Jd. at 1354. See also Beard v. District of Columbia Hous. Auth., 584 F.
Supp. 2d 139, 143 (D.D.C. 2008) ("It is a long held view that FLSA rights cannot be abridged or
otherwise waived by contract because such private settlements would allow parties to circumvent
the purposes of the statute by agreeing on sub-minimum wages."); Copeland v. ABB, Inc., 521
F.3d 1010, 1014 (8th Cir. 2008) (explaining that an employee did not waive her FLSA rights by
choosing to take an unpaid excused absence because the only way an employee may waive FLSA
rights is by accepting payment of unpaid wages under the supervision of the Secretary of Labor or
by bringing a lawsuit against his employer and requesting the court to enter a stipulated judgment);
O'Connor v. United States, 308 F.3d 1233, 1243-44 (Fed. Cir. 2002) (citing Lynn's Food as
governing FLSA settlement agreements under private sector labor law); Walton v. United
Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986) (explaining in dicta that "[clourts ...

have refused to enforce wholly private [FLSA] settlements").
6
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 7 of 11 PagelD: 36

The Third Circuit has not addressed whether FLSA lawsuits claiming unpaid wages may
be settled privately without court approval. Several cases from the District of New Jersey and the
Eastern District of Pennsylvania have cited to Lynn's Food and assumed that judicial approval is
necessary. See Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp. 2d 464 (E.D. Pa. 2012); Morales
v. PepsiCo, Inc., Civ. A. No. 11-6275, 2012 U.S. Dist. LEXIS 35284 (D.N.J. 2012); Brumley v.
Camin Cargo Control, Inc., Civ. A. No. 08-1798, 2012 U.S. Dist. LEXIS 11702 (D.N.J. 2012);
Bredbenner v. Liberty Travel, Inc., Civ. A. No. 09-905, 2011 U.S. Dist. LEXIS 38663 (D.N.J.
2011). The Third Circuit has, in dicta, indicated that bona fide disputes over the facts leading to
liability may be settled without court approval. See Coventry v. U.S. Steel Corp., 856 F.2d 514,
521 n.8 (d Cir. 1988) (observing that a employee cannot generally waive his rights under FLSA,
but that he may be able to release a factually disputed claim); Watkins v. Hudson Coal Co., 151
F.2d 311, 314 (3d Cir. 1945) (noting that a private agreement over the amount of wages owed by
an employer "may, under proper circumstances, be upheld.")); accord Burke v. Wackenhut Corp.,
Civ. A. No. 06-0050, 2007 U.S. Dist. LEXIS 15169, at *7-8 (M.D. Pa. 2007).

Courts in this Circuit hold that "bona fide disputes of FLSA claims may only be settled or
compromised through payments made under the supervision of the Secretary of the Department of
Labor or by judicial approval of a proposed settlement in a FLSA lawsuit." Deitz v. Budget
Innovations & Roofing, Inc.,2012 U.S. Dist. LEXIS 177878(M.D. Pa. 2012). It is simply
impossible to ensure that an agreement settles a bona fide factual dispute over the number of hours
worked or the regular rate of employment in the absence of judicial review of the proposed
settlement agreement. See Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719-20 (E.D.
La. 2008) (defining a bona fide dispute as "some doubt . . . that the plaintiffs would succeed on the

merits through litigation of their claims" because "[i]f no question exists that the plaintiffs are
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 8 of 11 PagelD: 37

entitled under the statute to the compensation they seek . . . then any settlement of such claims
would allow the employer to negotiate around the statute's mandatory requirements.").

When employees bring a private action under the FLSA, and present to the district court a
proposed settlement pursuant to that Act's § 216(b), the district court may enter a stipulated
judgment if it determines that the compromise reached is a "fair and reasonable resolution of a
bona fide dispute over FLSA provisions." Brumley v. Camin Cargo Control, Inc., 2012 USS. Dist.
LEXIS 40599, 2012 WL 1019337, at *2 (D. N.J. 2012) (citing Lynn's Food Stores, Inc. v. United
States, 679 F.2d 1350, 1354 (11th Cir. 1982)). District courts in the Third Circuit typically look to
the considerations set forth in Lynn's Food when deciding whether to approve a FLSA settlement.
Altenbach y. Lube Center, Inc., 2013 U.S. Dist. LEXIS 1252, 2013 WL 74251, at *1 (M.D. Pa.
2013):

A. "Bona fide" Dispute

A dispute is "bona fide" when it involves "factual issues" rather than "legal issues such as
the statute's coverage and applicability," Lignore v. Hosp. of Univ. of Pa., 2007 U.S. Dist. LEXIS
32169, 2007 WL 1300733, at *3 (E.D. Pa. 2007) (quoting Morris v. Penn Mut. Life Ins. Co., 1989
U.S. Dist. LEXIS 1690, 1989 WL 14063, at *4 (E.D. Pa. 1989)), and when its settlement "reflects
a reasonable compromise of disputed issues rather than a mere waiver of statutory rights brought
about by an employer's overreaching," Brumley, 2012 U.S. Dist. LEXIS 40599, 2012 WL
1019337, at *2 (quoting Lynn's Food, 679 F.2d at 1354).

In this case, the dispute between the parties is certainly bona fide because it involves
abundant factual issues, including the number of hours Plaintiff worked, whether Plaintiff worked
more than 40 hours in any week and whether Defendant properly recorded Plaintiff's hours. These

factual disputes required the case to be litigated by both parties. The settlement in this case
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 9 of 11 PagelD: 38

represents a resolution of these factual disputes rather than a mere waiver of Plaintiff's statutory
rights.

B. Fair and Reasonable Resolution

The second factor Courts typically consider is whether the resolution is "fair and
reasonable." Altenbach, 2013 U.S. Dist. LEXIS 1252, 2013 WL 74251, at *2; Girsh v. Jepson,
521 F.2d 153 (3d Cir. 1975). In this case, the settlement agreement includes valuable
consideration by Defendant for Plaintiffs waiver of all claims as well as "bargained for" non-
monetary terms. Defendant has agreed to pay Plaintiff for his claims of unpaid wages and
attorney's fees and costs (as set forth in the agreement), which represent his damages in this case.
The amount of the settlement is extremely proportionate to Plaintiffs' alleged losses. In addition,
Defendant denies any violations of the FLSA or state law and does not admit to any liability via
this agreement. Instead, the settlement agreement represents a negotiated resolution of disputed
facts. As a result, the resolution is fair and reasonable.

C. Settlement Does Not "Impermissibly Frustrate" the Implementation of FLSA in
the Workplace.

Finally, having decided that the settlement is fair and reasonable, the Court must determine
whether the settlement would "impermissibly frustrate[] the implementation of FLSA in the
workplace." Altenbach, 2013 U.S. Dist. LEXIS 1252, 2013 WL 74251, at *1.

The resolution in this case is consistent with the purpose of the FLSA, which is meant to
protect workers from employment agreements that may not work out in their best interests but that,
because of lack of bargaining power, they have no choice but to accept. See 29 U.S.C. § 202
(congressional finding and declaration of policy); Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697,
706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945) ("The statute was a recognition of the fact that due to

the unequal bargaining power as between employer and employee, certain segments of the
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 10 of 11 PagelD: 39

population required federal compulsory legislation to prevent private contracts on their part which
endangered national health and efficiency... .").

The proposed settlement agreement does not contain a confidentiality provision and the
terms of the settlement agreement do not otherwise frustrate the purposes of the FLSA. See Inre
Chickie's & Pete's Wage & Hour Litig., 2014 U.S. Dist. LEXIS 30366, *9-11 (E.D. Pa.
2014)(approving FLSA settlement agreement even where it contained a confidentiality provision
after finding that "[t]he Proposed Agreement will be publicly available, and the limited
confidentiality provision is not unduly restrictive so as to frustrate the purpose of FLSA where it
does not seek to seal the record or prohibit Plaintiffs from discussing this matter with anyone, but
only prohibits Plaintiffs from disparaging Defendants or discussing the substance and negotiations
of this matter with the press and media); Brumley v. Camin Cargo Control, Inc., No. 08-1798,
2012 U.S. Dist. LEXIS 40599, 2012 WL 1019337, at *4 (D.N.J. 2013).

IV. Conclusion

Based on the foregoing, the parties respectfully request that this Honorable Court approve

the Settlement Agreement and enforce settlement in this case.

 

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C. DEUTSCH ATKINS, P.C.
/s/ Jeremy M. Cerutti /s/ Adam J. Kleinfeldt
Jeremy M. Cerutti, Esq. Adam Kleinfeldt, Esq.
Karpf, Karpf & Cerutti, P.C. Deutsch Atkins, P.C.

3331 Street Road 25 Main Street, Suite 2014
Two Greenwood Square, Suite 128 Hackensack, NJ 07601
Bensalem, PA 19020 Attorney for Defendant
Attorney for Plaintiff

Date: March 7, 2019

10
Case 2:18-cv-14845-LDW Document11 Filed 03/07/19 Page 11 of 11 PagelD: 40

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

DAVID SILVA
CIVIL ACTION
Plaintiff, :
v. : NO.: 18-14845
C AC INTERNATIONAL, LLC
Defendant.
CERTIFICATE OF SERVICE

 

I certify on the date set forth below, that I served the Parties' Motion for Court Approval
of Settlement via ECF to:

Adam J. Kleinfeldt, Esq.
Deutsch Atkins, P.C.
25 Main Street, Suite 104
Hackensack, NJ 07601
akleinfeldt@deutschatkins.com

/s/ Jeremy M. Cerutti
Jeremy M. Cerutti, Esq.

Dated: March 7, 2019

11
